Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/18/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200037387 (hereinafter referred to as Lee). 
Consider claim 1, Lee teaches a baseband processor configured to perform operations (see at least ¶ [0077],  “…the first CP 212 or the second CP 214 may support the establishment of a communication channel corresponding to another specified band …”) comprising: 
establishing a wireless link with a cellular network via a LTE cell (see at least ¶ [0274], Fig. 22, 27 “…the electronic device 101 receives information indicating the availability of EN-DC from the LTE base station 340 (or the first base station 511 of FIG. 5A)…” and see at least ¶ [0319], “…the first communication circuit 2401 may select the LTE cell of the LTE base station 340 based on the received system information…”); 
receiving system information for the LTE cell, wherein the system information indicates whether the LTE cell supports non-standalone (NSA) NR operation (see at least ¶ [0085], “…The second cellular network 294 (e.g., a 5G network) may be operated (e.g., stand-alone (SA)) independently of the first cellular network 292 (e.g., legacy network) or may be operated (e.g., non-standalone (NSA)) while being connected to the first cellular network 292…” and see at least ¶ [0093], “…the LTE base station 340 may be connected to the 5GC 352 in an NSA mode…” and see at least ¶ [0146], “…indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA)…”); 
determining whether one or more standalone (SA) NR cells with sufficient signal strength to support data communication with the wireless device are available (see at least ¶ [0144], “…the electronic device 101 may display the network indicator 562 displayed as “5G” or “NR”, on one region of the display device 160. Alternatively, when the electronic device 101 transmits or receives data (e.g., user plane data) via the second base station 512 by using the DC, the electronic device 101 may display the network indicator 562 displayed as “5G” or “NR”, on one region of the display device 160…” and see at least ¶ [0146], “…indicate that an NR base station (e.g., the second base station 512) is connected to the NGC (e.g., the 5G core network 522)…”); 
determining whether data communication via NR is available to the wireless device based at least in part on whether the LTE cell supports NSA NR operation and whether one or more SA NR cells with sufficient signal strength to support data communication with the wireless device are available (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…”); and 
determining whether to present an indicator of LTE data availability or an indicator of NR data availability based at least in part on whether data communication via NR is determined to be available to the wireless device (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”). 
Consider claim 6, Lee teaches a method, comprising: 
by a wireless device (see at least ¶ [0075], Fig. 2, “…the electronic device 101 may include a first communication processor 212, a second communication processor 214…”): 
establishing a wireless link with a cellular network via a LTE cell (see at least ¶ [0274], Fig. 22, 27 “…the electronic device 101 receives information indicating the availability of EN-DC from the LTE base station 340 (or the first base station 511 of FIG. 5A)…” and see at least ¶ [0319], “…the first communication circuit 2401 may select the LTE cell of the LTE base station 340 based on the received system information…”); 
receiving system information for the LTE cell that indicates whether the LTE cell is capable of configuring a NR cell in a non-standalone configuration (see at least ¶ [0085], “…The second cellular network 294 (e.g., a 5G network) may be operated (e.g., stand-alone (SA)) independently of the first cellular network 292 (e.g., legacy network) or may be operated (e.g., non-standalone (NSA)) while being connected to the first cellular network 292…” and see at least ¶ [0093], “…the LTE base station 340 may be connected to the 5GC 352 in an NSA mode…” and see at least ¶ [0146], “…indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA)…”); and 
determining whether to display an indicator of LTE availability or an indicator of NR availability based at least in part on the system information and further based on at least one additional consideration (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”).
Consider claim 14, Lee teaches a wireless device (seat least Fig. 2), comprising: 
an antenna (see at least ¶ [0076], “…a first radio frequency front end (RFFE) 232, a second RFFE 234, a first antenna module 242…”); 
a radio operably coupled to the antenna (see at least ¶ [0076], “…the electronic device 101 may include a first communication processor 212, a second communication processor 214, a first RFIC 222, a second RFIC 224, a third RFIC 226, a fourth RFIC 228, a first radio frequency front end (RFFE) 232, a second RFFE 234, a first antenna module 242, a second antenna module 244, and an antenna 248…”); and 
a processor operably coupled to the radio (see at least ¶ [0076], “…The electronic device 101 may further include the processor 120 and the memory 130. The second network 199 may include a first cellular network 292 and a second cellular network 294…”); 
wherein the wireless device is configured to: 
establish a wireless link with a cellular network via a first cell that operates in accordance with a first radio access technology (RAT) (see at least ¶ [0274], Fig. 22, 27 “…the electronic device 101 receives information indicating the availability of EN-DC from the LTE base station 340 (or the first base station 511 of FIG. 5A)…” and see at least ¶ [0319], “…the first communication circuit 2401 may select the LTE cell of the LTE base station 340 based on the received system information…”); 
determine whether access to the cellular network via a second RAT is also available to the wireless device (see at least ¶ [0085], “…The second cellular network 294 (e.g., a 5G network) may be operated (e.g., stand-alone (SA)) independently of the first cellular network 292 (e.g., legacy network) or may be operated (e.g., non-standalone (NSA)) while being connected to the first cellular network 292…” and see at least ¶ [0093], “…the LTE base station 340 may be connected to the 5GC 352 in an NSA mode…” and see at least ¶ [0146], “…indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA)…”); 
select a RAT availability indicator to present based at least in part on the wireless link with the cellular network being established via the first radio access technology and further based at least in part on whether access to the cellular network via the second RAT is determined to also be available to the wireless device (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…”); and 
present the selected RAT availability indicator via one or more user interface elements of the wireless device (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”).
Consider claim 2 (depends on at least claim 1), Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lee teaches determining whether any inter-frequency or intra-frequency LTE cell measurements are configured by the LTE cell, wherein determining whether data communication via NR is available to the wireless device is further based at least in part on whether any inter-frequency or intra-frequency LTE cell measurements are configured by the LTE cell (see at least ¶ [0268], “…The measurement rule information may indicate the priority for the cell reselection determined by the network to which the electronic device 101 is connected, or may include the priority determined by the network during inter-frequency measurement and intra-frequency measurement. The information necessary for cell reselection may include information about a neighboring cell. The information about a neighboring cell may include at least one or more of frequency information of a neighboring cell, radio access information (e.g., at least one of GSM, WCDMA, CDMA 2000×, LTE, or 5G as information about a communication scheme between a base station and a terminal) of a neighboring cell, network service type information capable of being supported by a neighboring cell…”).
Consider claim 3 (depends on at least claim 1), Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lee teaches determining whether the wireless device has changed which data availability indicator to present more than a threshold number of times within a configured duration, wherein determining whether data communication via NR is available to the wireless device is further based at least in part on whether the wireless device has changed which data availability indicator to present more than the threshold number of times within the configured duration (see at least ¶ [0259], “…it may be possible to determine whether to perform a measurement based on a specific threshold value. In the case of the frequency being the same as the frequency of the serving cell 2020 (intra-frequency), when the QoS of the serving cell 2020 is not higher than the specific first threshold value (e.g., Sintrasearch) 2060, the electronic device 101 may perform a channel measurement on other cells of the intra-frequency. Moreover, with respect to the other frequency 2010, the priority of which is not higher than the frequency of the serving cell 2020, when the QoS of the serving cell is not higher than the specific second threshold value…”).
Consider claim 4 (depends on at least claim 1), Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lee teaches determining whether a signal strength of the LTE cell is greater than a serving cell signal strength threshold when the system information for the LTE cell indicates that the LTE cell supports NSA NR operation, wherein determining whether data communication via NR is available to the wireless device is further based at least in part on whether the signal strength of the LTE cell is greater than the serving cell signal strength threshold (see at least ¶ [0260], “…the channel QoS of a cell 2030 of a frequency with a high priority during channel measurement is higher than a specific third threshold value (e.g., ThreshX-high) 2080, the electronic device 101 may reselect the cell of a frequency with a high priority as a serving cell. When the QoS channel of the cell 2010 of a frequency with a low priority is higher than the specific fourth threshold value (e.g., ThreshX-low) 2040 and the QoS of the serving cell 2020 is lower than the specific fifth threshold value (e.g., ThreshServing-low) 2050, the electronic device 101 may reselect the cell 2010 of a frequency with a low priority as a serving cell. For example, the electronic device 101 may always perform inter-frequency/RAT measurement on a frequency with a high priority or RAT 2030 regardless of measurement signal strength for the serving cell…”).
Consider claim 5 (depends on at least claim 1), Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lee teaches determining a radio resource control (RRC) state of the wireless device; and selecting the serving cell signal strength threshold based at least in part on the radio resource control state of the wireless device, wherein a different serving cell signal strength threshold is selected for an RRC idle state than for an RRC connected state (see at least ¶ [0275], “…the electronic device 101 is in an RRC_CONNECTED state with the LTE base station 340 or an RRC_IDLE state, the electronic device 101 performs the NR cell searching. For example, the first information may include at least one MO included in the measurement setup information received from the existing LTE base station 340 or the NR base station 350 (or the second base station 512 of FIG. 5B) …”).
Consider claim 7 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches the system information for the LTE cell that indicates whether the LTE cell is capable of configuring a NR cell in a non-standalone configuration includes a system information block 2 (SIB2) upper layer indicator (ULI) (see at least ¶ [0107], “…measurement setup information of a base station, history information (e.g.; detected NR cell information) stored in the electronic device 101, or information (e.g., core network information or band information) included in setup information received from the LTE base station 340. The upper layer indication may be included in system information (e.g., system information block 2 (SIB2)) broadcast from the LTE base station 340. When the bit value of the upper layer indication is “1”, it may indicate that EN-DC is possible in the LTE base station 340. When the bit value of the upper layer indication is “0”, it may indicate that EN-DC is impossible in the LTE base station 340…”).
Consider claim 8 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches receiving system information for the LTE cell that indicates whether the LTE cell has one or more standalone NR neighbor cells; wherein whether to display an indicator of LTE availability or an indicator of NR availability is determined further based at least in part on whether the LTE cell has one or more standalone NR neighbor cells (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”).
Consider claim 9 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches determining, if the LTE cell has one or more standalone NR neighbor cells, whether cell strength is greater than a cell strength threshold for each standalone NR neighbor cell; wherein whether to display an indicator of LTE availability or an indicator of NR availability is determined further based at least in part on whether cell strength for one or more of the standalone NR neighbor cells is greater than the cell strength threshold (see at least ¶ [0259], “…it may be possible to determine whether to perform a measurement based on a specific threshold value. In the case of the frequency being the same as the frequency of the serving cell 2020 (intra-frequency), when the QoS of the serving cell 2020 is not higher than the specific first threshold value (e.g., Sintrasearch) 2060, the electronic device 101 may perform a channel measurement on other cells of the intra-frequency. Moreover, with respect to the other frequency 2010, the priority of which is not higher than the frequency of the serving cell 2020, when the QoS of the serving cell is not higher than the specific second threshold value…”).
Consider claim 11 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches determining whether any inter-frequency or intra-frequency LTE cell measurements are configured by the LTE cell, wherein whether to display an indicator of LTE availability or an indicator of NR availability is determined further based at least in part on whether any inter-frequency or intra- frequency LTE cell measurements are configured by the LTE cell (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”).
Consider claim 12 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches determining whether the wireless device has changed whether to display an indicator of LTE availability or an indicator of NR availability more than a threshold number of times within a configured duration, wherein whether to display an indicator of LTE availability or an indicator of NR availability is determined further based at least in part on whether the wireless device has changed whether to display an indicator of LTE availability or an indicator of NR availability more than the threshold number of times within the configured duration (see at least ¶ [0259], “…it may be possible to determine whether to perform a measurement based on a specific threshold value. In the case of the frequency being the same as the frequency of the serving cell 2020 (intra-frequency), when the QoS of the serving cell 2020 is not higher than the specific first threshold value (e.g., Sintrasearch) 2060, the electronic device 101 may perform a channel measurement on other cells of the intra-frequency. Moreover, with respect to the other frequency 2010, the priority of which is not higher than the frequency of the serving cell 2020, when the QoS of the serving cell is not higher than the specific second threshold value…”).
Consider claim 13 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:
Lee teaches the system information for the LTE cell indicates that the LTE cell is capable of configuring a NR cell in a non-standalone configuration, wherein the method further comprises: determining a radio resource control (RRC) state of the wireless device; selecting a serving cell signal strength threshold based at least in part on the radio resource control state of the wireless device, wherein a different serving cell signal strength threshold is selected for an RRC idle state than for an RRC connected state; and determining whether a signal strength of the LTE cell is greater than the serving cell signal strength threshold, wherein whether to display an indicator of LTE availability or an indicator of NR availability is determined further based at least in part on whether the signal strength of the LTE cell is greater than the serving cell signal strength threshold (see at least ¶ [0260], “…the channel QoS of a cell 2030 of a frequency with a high priority during channel measurement is higher than a specific third threshold value (e.g., ThreshX-high) 2080, the electronic device 101 may reselect the cell of a frequency with a high priority as a serving cell. When the QoS channel of the cell 2010 of a frequency with a low priority is higher than the specific fourth threshold value (e.g., ThreshX-low) 2040 and the QoS of the serving cell 2020 is lower than the specific fifth threshold value (e.g., ThreshServing-low) 2050, the electronic device 101 may reselect the cell 2010 of a frequency with a low priority as a serving cell. For example, the electronic device 101 may always perform inter-frequency/RAT measurement on a frequency with a high priority or RAT 2030 regardless of measurement signal strength for the serving cell…”).
Consider claim 15 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches wherein to determine whether access to the cellular network via the second RAT is also available to the wireless device, the wireless device is further configured to: determine whether the first cell supports configuration of a non-standalone second cell that operates in accordance with the second RAT (see at least ¶ [0085], “…The second cellular network 294 (e.g., a 5G network) may be operated (e.g., stand-alone (SA)) independently of the first cellular network 292 (e.g., legacy network) or may be operated (e.g., non-standalone (NSA)) while being connected to the first cellular network 292…” and see at least ¶ [0093], “…the LTE base station 340 may be connected to the 5GC 352 in an NSA mode…” and see at least ¶ [0146], “…indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA)…”).
Consider claim 16 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches wherein if the first cell supports configuration of a non-standalone second cell that operates in accordance with the second RAT, to determine whether access to the cellular network via the second RAT is also available to the wireless device, the wireless device is further configured to: determine whether one or more inter-frequency or intra-frequency neighbor cell measurements are configured for cells that also operate according to the first RAT (see at least ¶ [0259], “…it may be possible to determine whether to perform a measurement based on a specific threshold value. In the case of the frequency being the same as the frequency of the serving cell 2020 (intra-frequency), when the QoS of the serving cell 2020 is not higher than the specific first threshold value (e.g., Sintrasearch) 2060, the electronic device 101 may perform a channel measurement on other cells of the intra-frequency. Moreover, with respect to the other frequency 2010, the priority of which is not higher than the frequency of the serving cell 2020, when the QoS of the serving cell is not higher than the specific second threshold value…”).
Consider claim 17 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches wherein if one or more inter-frequency or intra- frequency neighbor cell measurements are configured for cells that also operate according to the first RAT, to determine whether access to the cellular network via the second RAT is also available to the wireless device, the wireless device is further configured to: determine whether the RAT availability indicator to present has changed more than a threshold number of times within a configured duration (see at least ¶ [0259], “…it may be possible to determine whether to perform a measurement based on a specific threshold value. In the case of the frequency being the same as the frequency of the serving cell 2020 (intra-frequency), when the QoS of the serving cell 2020 is not higher than the specific first threshold value (e.g., Sintrasearch) 2060, the electronic device 101 may perform a channel measurement on other cells of the intra-frequency. Moreover, with respect to the other frequency 2010, the priority of which is not higher than the frequency of the serving cell 2020, when the QoS of the serving cell is not higher than the specific second threshold value…”).
Consider claim 18 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches wherein if the RAT availability indicator to present has changed more than a threshold number of times within a configured duration, to determine whether access to the cellular network via the second RAT is also available to the wireless device, the wireless device is further configured to: determine whether a signal strength of the first cell meets a signal strength threshold, wherein the signal strength threshold is selected based at least in part on a radio resource control (RRC) state of the wireless device (see at least ¶ [0275], “…the electronic device 101 is in an RRC_CONNECTED state with the LTE base station 340 or an RRC_IDLE state, the electronic device 101 performs the NR cell searching. For example, the first information may include at least one MO included in the measurement setup information received from the existing LTE base station 340 or the NR base station 350 (or the second base station 512 of FIG. 5B) …”).
Consider claim 19 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches determine whether one or more neighbor cells that operate in accordance with the second RAT in a standalone manner have sufficient signal strength to support a wireless link between the wireless device and the cellular network (see at least ¶ [0260], “…the electronic device 101 may always perform inter-frequency/RAT measurement on a frequency with a high priority or RAT 2030 regardless of measurement signal strength for the serving cell 2020. When the measurement signal strength for the serving cell 2020 is lower than SintraSearch 2060, the electronic device 101 may perform intra-frequency measurement. When the measurement signal strength for the serving cell 2020 is lower than SnonintraSearch 2070, the electronic device 101 may perform the inter-frequency/RAT measurement on the frequency 2010, the priority of which is equal to or lower than the frequency of the current serving cell…”).
Consider claim 20 (depends on at least claim 14), Lee discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Lee teaches the first RAT is LTE, wherein the second RAT is 5G NR, wherein determining the RAT availability indicator to present includes determining whether to present an indicator of LTE availability or an indicator of NR availability (see at least ¶ [0146], “…indicate that an NR base station … is connected to the NGC (e.g., the 5G core network 522). … indicate that the LTE base station and the NR base station are connected to the EPC in a non-standalone mode (NSA). The user plane of the NR base station may be connected to the EPC via the LTE base station, or connected to the EPC directly. … indicate that the NR base station and the LTE base station are connected to the NGC in an NSA mode…” and see at least ¶ [0147], “…the network capability information may include at least one of information indicating the network type of the core network, cell barred information, or information indicating whether the DC of a serving cell (or neighboring cell) is available…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20200037387 (hereinafter referred to as Lee) in view of US Patent Application Publication 20210153087 (hereinafter referred to as Lee_3087).
Consider claim 10 (depends on at least claim 6), Lee discloses the limitations of claim 6 as applied to claim rejection 6 above and further discloses:

Lee disclose all the subject matters of the claimed invention concept. However, Lee does not particularly disclose the system information for the LTE cell that indicates whether the LTE cell has one or more standalone NR neighbor cells includes a system information block 24 (SIB24).  In an analogous field of endeavor, attention is directed to Lee_3087, which teaches the system information for the LTE cell that indicates whether the LTE cell has one or more standalone NR neighbor cells includes a system information block 24 (SIB24) (see Lee_3087, at least ¶ [0060], “…communicating component 242 can receive in SIB24 (e.g., from a LTE network), and can store in memory 216, a low threshold power threshold parameter (thresX.HighP) and a low threshold quality threshold parameter (thresX.HighQ) for going from LTE to one or more frequencies that may be for a NR RAT…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lee disclosed invention, and have the system information for the LTE cell that indicates whether the LTE cell has one or more standalone NR neighbor cells includes a system information block 24 (SIB24), as taught by Lee_3087,  thereby, to provide wireless communication technologies, such as 5G, a user equipment (UE) can fallback from 5G to a legacy communication technology, such as long term evolution (LTE), in areas where 5G is not available or otherwise not of sufficient signal power/quality to communicate with the network, as discussed by Lee_3087, (see ¶ [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645